Abatement Order filed April 26, 2016




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00113-CV
                                   ____________

    IN THE MATTER OF THE MARRIAGE OF CARRIE HOLLOMAN
                 SLAGLE AND ALAN PAUL SLAGLE


                    On Appeal from the 300th District Court
                           Brazoria County, Texas
                        Trial Court Cause No. 76596-F

                            ABATEMENT ORDER

      This appeal is from a final decree of divorce pronounced on October 6, 2015
and signed on October 20, 2015. The clerk’s record was filed April 15, 2016. The
record reflects the notice of appeal was filed February 12, 2016.

       It appears appellant asserted the application of Texas Rule of Civil Procedure
306a in the trial court. Appellant must provide a written order signed by the trial
court finding the date when appellant first either received notice or acquired actual
knowledge the judgment was signed. See Tex. R. App. P. 4.2(c). See also In re
Jones, 974 S.W.2d 766 (Tex. App.—San Antonio 1998) (orig. proceeding) (date
must be established by competent proof and included in a written order signed by
trial judge).

       Accordingly, we order the case ABATED and remanded to the trial court for
a hearing and entry of an order finding the date when appellant first either received
notice or acquired actual knowledge that the order was signed. A supplemental
clerk’s record containing the trial court’s order shall be filed with the clerk of this
court by May 26, 2016.

       The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
supplemental clerk’s record is filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may
reinstate the appeal on its own motion. It is the responsibility of any party seeking
reinstatement to request a hearing date from the trial court and to schedule a hearing,
if a hearing is required, in compliance with this court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date and
notify the parties of such date.

                                    PER CURIAM